Name: COMMISSION REGULATION (EC) No 2591/95 of 6 November 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 7. 11 . 95 EN Official Journal of the European Communities No L 264/21 COMMISSION REGULATION (EC) No 2591/95 of 6 November 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 1740/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 7 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. f Done at Brussels, 6 November 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2 OJ No L 167, 18 . 7. 1995, p. 10 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (&lt; OJ No L 22, 31 . 1 . 1995, p. 1 . No L 264/22 EN Official Journal of the European Communities 7. 11 . 95 ANNEX to the Commission Regulation of 6 November 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 45 052 52,2 528 94,7 060 80,2 600 86,2 064 59,6 624 78,0 066 41,7 999 85,5 068 62,3 0806 10 50 052 100,7 204 65,8 064 75,6 212 066 49,4117,9 624 220 110,8 1 64,6 400 158,8 999 80,5 412 132,4 0707 00 35 052 98,6 512 186,0 053 166,9 600 64,5 060 61,0 624 123,2 066 53,8 999 111,3 068 60,4 0808 10 92, 0808 10 94, 204 49,1 0808 10 98 064 79,6 624 143,4 388 39,2 999 90,5 400 68,3 0709 90 79 052 61,2 404 68,5 204 77,5 508 68,4 624 512 48,5196,3 524 57,4 999 111,7 528 48,0 0805 20 31 204 100,9 800 51,7 999 100,9 804 21,4 0805 20 33, 0805 20 35, 999 55,1 0805 20 37, 0805 20 39 052 53,1 0808 20 67 052 80,6 464 159,7 064 67,8 999 106,4 388 79,6 0805 30 40 052 69,3 400 53,8 388 67,5 512 89,7 400 151,4 528 84,1 512 54,8 800 55,8 520 66,5 804 112,9 | 524 100,8 | 999 78,0 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin .